By the Court,
Mitchell, J.
The interlocutory decree was: final, so far as it fixed the basis upon which the accounting wasf directed, and the Commissioner properly overruled all testimony tending to change or vary that basis.
The Court will not change or send back the report for recomputation, unless errors are clearly pointed out; nor go through* the proofs to see if the Court would arrive at the same or ar different conclusion from the Commissioner, it appearing that there was proof sufficient to sustain his report. Unless clear errors are shown, the Commissioner’s report must be treated as-a special verdict or finding by the Court.
All the exceptions are overruled, and the overruling of exceptions is equivalent to and a confirmation oí the report.
In order to obtaining a final decree it was necessary that m notice should be given for further directions.
The interlocutory decree is so far final as to control the basis oí the report and final decree, and for the purposes oí review must be held and treated as part oí the final decree.
Notice lor further directions required.